Citation Nr: 1011270	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  04-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
hepatitis C.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

This matter was previously before the Board in May 2006, at 
which time it was remanded for additional development.  A 
September 2007 Board decision denied an increase and affirmed 
a rating of 20 percent disabling for the Veteran's hepatitis 
C.  In July 2008, the Court of Appeals for Veterans Claims 
(Court) remanded the claim based on a Joint Motion for Remand 
(Joint Motion).  


FINDINGS OF FACT

1.  The Veteran's service-connected hepatitis C is manifested 
by symptoms of daily fatigue, malaise, anorexia, significant 
weight loss, and hepatomegaly. 

2.  The Veteran has cirrhosis of the liver, secondary to his 
hepatitis C.

3.  The Veteran's cirrhosis of the liver is manifested by 
symptoms of weakness, malaise, and fatigue.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 60 
percent for hepatitis C have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 4.112, 4.114, Diagnostic Code 7354 (2009).

2.  The criteria for a compensable rating for cirrhosis of 
the liver have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.112, 4.114, Diagnostic Code 7312, 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Merits of the Claim

The Veteran contends that his service-connected hepatitis C 
is more severe than the current 20 percent evaluation 
reflects.  After a careful review of the evidence in light of 
the criteria noted below, the Board finds the evidence 
supports the assignment of a disability rating of 60 percent.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where the question for 
consideration is entitlement to a higher initial rating 
assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected hepatitis C is currently 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7354.  Hepatitis C (or non-A, non-B 
hepatitis), with serologic evidence of hepatitis C infection 
and the following signs and symptoms due to hepatitis C 
infection, is rated as follows:

A 20 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period. 

Daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period warrants a 40 percent rating.

Daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly warrants a 60 percent rating.

Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) warrant a 100 percent rating.

Under Note (1): Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the basis 
for evaluation under DC 7354 and under a diagnostic code for 
sequelae.  (See 38 C.F.R. § 4.14.).  Note (2) under 
Diagnostic Code 7354 defines an "incapacitating episode" as 
"a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician."  38 C.F.R. § 
4.114, Diagnostic Code 7354.

Further, the term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  38 C.F.R. § 4.112 (2009). 

Hepatomegaly is defined as enlargement of the liver.  
DORLANDS ILLUSTRATED MEDICAL DICTIONARY 857 (31st Ed. 2007).

In May 2003, the RO granted service connection for hepatitis 
C and assigned a 20 percent disability rating, effective 
January 15, 2003.  The Veteran expressed disagreement with 
the assigned disability rating.

A private medical record from M. Rodriguez Torres, M.D., 
dated in May 2003, shows that the Veteran was being treated 
for hepatitis C with medication without virological response.

A VA medical record dated in June 2003 shows that a biopsy of 
the liver revealed chronic hepatitis C with moderate activity 
and cirrhosis.

A private radiology report from R. R. Garcia, M.D., dated in 
July 2003 shows that a limited ultrasound examination of the 
liver revealed mild enlargement of the liver.  There were no 
focal hepatic lesions detected.

A private radiology report from University Pathologists dated 
in September 2003 shows that a liver core biopsy of the liver 
revealed chronic hepatitis C.  A total grading score of six 
out of 18 and a total staging score of five out of six was 
provided.  There was mild macrovesicular steatosis.

A VA outpatient treatment record dated in November 2004 shows 
that the Veteran was treated for vomiting of gastric contents 
and constipation.  The etiology was most likely associated 
with long standing diabetes mellitus causing autonomic 
gastro-intestinal neuropathy.  Other possible etiologies to 
be ruled out included paralytic ileum, pancreatitis, active 
hepatitis, and partial bowel obstruction, but less likely.

A VA examination report dated in January 2005 reveals that 
the Veteran's medical records were reviewed in conjunction 
with conducting the examination.  The Veteran had once had 
hepatitis A, but except for antibodies, this was of no 
medical consequence.  He later tested positive for hepatitis 
C, and had been treated with Infergen, Peginterferon, and 
Ribavirin, but the respective trials were discontinued.  It 
was noted that during the six-month Infergen trial, the 
Veteran lost approximately 70 pounds.  Liver function tests 
remained abnormal.  Physical examination revealed no icterus, 
tremors, palmar erythema, stigma, or chronic liver disease.  
He was well-developed and well-nourished.  The abdomen was 
depressible and nontender.  There was no hepatosplenomegaly, 
pain, ascites, or surgical scars.  There was no other 
evidence of chronic liver disease.  The diagnosis was hepatic 
cirrhosis due to hepatitis C, under treatment at present with 
standard therapy plus thymosin.

A private medical record from Dr. Rodriguez Torres dated in 
June 2005 shows that the Veteran was said to have been 
treated for chronic hepatitis C, but that he had been non-
responsive to multiple treatment trials.  His liver histology 
was said to have worsened.  Although his hepatic function 
parameters remained stable, as a cirrhotic patient, he had an 
increased risk of hepatocellular carcinoma.  He described 
easy tiredness and malaise, along with daily fatigue which 
required periods of rest.  He added that he had to stop 
exercising due to his illness.  The physician concluded that 
the Veteran demonstrated rapid progression of his chronic 
hepatitis C, and that his symptoms would undoubtedly 
aggravate in the coming years.

As noted, the Veteran's service-connected hepatitis C is 
rated as 20 percent disabling under Diagnostic Code 7354.  In 
order to receive a higher disability rating, the evidence 
must show daily fatigue, malaise, and anorexia, with minor or 
significant weight loss and hepatomegaly.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2009).

The Veteran's symptoms related to his hepatitis C include 
fatigue, malaise, anorexia, mild enlargement of the liver 
(hepatomegaly), and a 70 pound weight loss over the course of 
a six month treatment.  As the Veteran's baseline weight was 
approximately 200 lbs, a 70 pound weight loss is considered 
significant as it is more than 20 percent of the Veteran's 
baseline weight, sustained for three months or longer. 
38 C.F.R. § 4.112.  As a whole, the medical evidence of 
record approximates the criteria for a 60 percent disability 
rating under Diagnostic Code 7354.  Therefore, the Board 
grants the Veteran's claim for an initial rating of 60 
percent disabling for his hepatitis C.

The Board notes that the Veteran is diagnosed with cirrhosis, 
and has considered assigning a separate rating under 
Diagnostic Code 7312, but finds that the assignment of a 
separate rating is not appropriate,  Under note 2 of 
Diagnostic Code 7354, a separate rating for cirrhosis may be 
assigned when it is a sequela of hepatitis C.  However, the 
note also instructs that the same signs and symptoms shall 
not be used as the basis for a sperate evaluation under both 
codes.   As noted above, the Veteran has a diagnosis of 
cirrhosis due to his hepatitis C. 

Diagnostic Code 7312 provides the criteria for evaluating 
cirrhosis of the liver, primary biliary cirrhosis, or 
cirrhotic phase of sclerosing cholangitis.  Cirrhosis with 
symptoms such as weakness, anorexia, abdominal pain, and 
malaise is rated 10 percent disabling.  Cirrhosis with portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss, is 
rated 30 percent disabling.  Cirrhosis with history of one 
episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis), is 
rated 50 percent disabling.  Cirrhosis with history of two or 
more episodes of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), but with periods of remission between attacks, is 
rated 70 percent disabling.  Cirrhosis with generalized 
weakness, substantial weight loss, and persistent jaundice, 
or; with one of the following refractory to treatment:  
ascites, hepatic encephalopathy, hemorrhage from varices or 
portal gastropathy (erosive gastritis), is rated a maximum 
100 percent disabling.  A Note to Diagnostic Code 7312 
provides that, for ratings under Diagnostic Code 7312, 
documentation of cirrhosis (by biopsy or imaging) and 
abnormal liver function tests must be present.  38 C.F.R. § 
4.114. 

Upon review of the evidence, the Board finds that all of the 
Veteran's symptoms are contemplated by the 60 percent rating 
assigned for his hepatitis C.  The Veteran experiences 
weakness, anorexia, and malaise; however, these symptoms were 
used as part of the basis for his hepatitis C evaluation.  
There is no evidence of portal hypertension, splenomegaly, 
ascites, hepatic encephalopathy, hemorrhage, or portal 
gastropathy as required for a higher rating under Diagnostic 
Code 7312.  

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's hepatitis C or cirrhosis of the 
liver reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher evaluation 
on an extraschedular basis, and indeed, neither the Veteran 
nor his representative have identified any exceptional or 
unusual disability factors.  See 38 C.F.R. § 3.321.  

There is no showing the disability results in marked 
interference with employment.  His hepatitis C has not 
required any frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Absent evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  


ORDER

Entitlement to an initial rating of 60 percent for hepatitis 
C is granted. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


